significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep ep kalt abr in re company division s division t a conditional waiver of the minimum this letter constitutes notice that funding standard has been granted for the above-named pension_plan for the plan_year ending date and waivers of the percent tax under section b of the internal_revenue_code code have been granted for the above-named pension_plan for the tax years associated with the plan years ending date through the conditional waiver of the minimum_funding_standard for the plan_year ending date has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional funding waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the waivers of the tax that might be imposed under sec_4971 b of the code for the plan years ending date through are granted in accordance with section b of erisa the amount waived is the tax equal to percent of the accumulated_funding_deficiency to the extent not corrected the company is a privately held corporation that provides services and products through its initial core business division s that include _ division t acquired by the company in manufactures a variety of applications by a variety of customers ae __ used in both the company has experienced temporary substantial business hardship as evidenced by negative working_capital and negative net_worth for the last five fiscal years and net losses in three of the same five years following the acquisition of division t the company acquired an additional product line in an effort to grow its business exercising its entire credit line for the purchase because the equipment for the new product line arrived without adequate documentation and training materials the company was required to shift resources away from its profitable product line in an attempt to salvage the new product line the expense of the acquisition and the training and relocation of employees resulted in poor yields on the new product line and losses for the company the company's financial problems were further compounded when its new controller incorrectly designated funds withheld from certain employees’ wages and the funds were improperly used as available cash with the result that monies that should have been paid to various governmental agencies were not paid_by the time the company became aware of the mistake the company owed in excess of dollar_figure million to the various agencies the company has taken steps to effect recovery that include e e e anew aggressive cost cutting strategy which is expected to result in a positive cash_flow from operations for division t for consideration of inquiries from current customers and competitors about merging or acquiring division t a return to profitability by division s as a result of new contract awards and increased profitability due to positive pricing strategies and repayment of the inappropriately used designated funds from employees’ wages by selling a parcel of real_estate and a refinancing according to the facts as stated the plan has experienced funding deficiencies since the plan_year hence there is an accumulated_funding_deficiency on which a tax is imposed by sec_4971 of the code as of december for each of the years through as summarized below plan_year calendar_year funding deficiency sec_4971 tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the company contributed an amount equal to the minimum_funding_standard for the plan_year dollar_figure in after date because this payment was not timely for purposes of the plan_year a funding deficiency resulted for the plan_year and a tax under sec_4971 a was applicable to the funding deficiency as shown above for purposes of determining the amount of the accumulated funding deficiencies for the plan years subject_to the tax under sec_4971 of the code the contribution of dollar_figure in would be applied to prior year funding deficiencies before it would be applied to the minimum_funding_standard because the contribution was in the amount of the minimum_funding_standard which includes any carried over and unpaid accumulated funding deficiencies for prior plan years the accumulated_funding_deficiency was corrected and no tax under sec_4971 of the code would apply to the tax years associated with the plan years furthermore if any accumulated_funding_deficiency amounts were determined for the plan years in excess of dollar_figure any taxes assessed under code sec_4971 on such amounts are hereby waived on date the ratio of the market_value of the plan’s assets to the plan’s actuarial accrued liability was equal to this waiver has been granted subject_to the following conditions the company will make sufficient contributions to the plan by date to timely satisfy the minimum_funding_standard for the plan for the plan_year beginning date including the amortization payment for the waiver within days from the date of this letter the company will execute an agreement with the mid-atlantic area office scheduling the payment of all taxes due under section a of the code for the plan years the company will provide documentation of such payment schedule agreement to the washington d c office within days from the date of this letter and will provide documentation of subsequent payments of the sec_4971 a taxes as they are paid to the washington d c office in a timely manner the company has agreed to these conditions if the company fails to meet either of the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact relating to this letter please refer to se t ep ra t a2 as well do in any correspondence sincerely martin l pippins manager employee_plans actuarial group
